Name: Commission Regulation (EEC) No 1980/80 of 25 July 1980 repealing Regulation (EEC) No 1929/80 opening an invitation to tender for the mobilization of common wheat flour as food aid for the Hashemite Kingdom of Jordan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7. 80No L 192/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1980/80 of 25 July 1980 repealing Regulation (EEC) No 1929/80 opening an invitation to tender for the mobilization of common wheat flour as food aid for the Hashemite Kingdom of Jordan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1547/79 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the conditions for the mobilization of cereals as food aid (}), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1929/80 of 18 July 1980 (4) opened an invita ­ tion to tender for the mobilization of common wheat flour as food aid for Jordan ; whereas the said invitation to tender should be cancelled ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1929/80 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975. p. 1 . (2) OJ No L 188 , 26. 7. 1979, p. 1 . ( } ) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4 ) OJ No L 186, 19. 7. 1980, p. 32.